DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Applicant' s submission filed on 12/20/2021 has been entered.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1, 3, 4, 5, 14, 15, 17, 18, 19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Haritaoglu et al. (US 2017/0332113).

Regarding claim 1, Haritaoglu teaches a method comprising: 
receiving, from a device, a request for a content stream, 
(In Haritaoglu ¶0006 a user initiates a request to view desired video content on the video player. After the user has selected a desired video, the video player, in turn, requests that the video content be transmitted.)

wherein the content stream comprises one or more segments of a content item and one or more segments of an advertisement, and 
(In Haritaoglu ¶0015 the method for managing video playback uses a manifest server to communicate with a video player and a content delivery network. The method comprises (a) receiving a request from a video player for playing a video stream comprising requested content; (b) upon receiving the request: (i) communicating with a first content delivery network to obtain a first manifest file containing information for allowing a video player to play the requested content; and (ii) communicating with a second content delivery network to obtain information for allowing a video player to play alternative content and produce a detectable event in connection with the alternative content; and (c) modifying the first manifest file to produce a second manifest file unique to the video player having the request, the second manifest file containing information for allowing the video player to play the requested content and the alternative content and produce the detectable event. Since modifying the manifest to include certain alternative content is a required part of the method in response to the request, then requesting the video content also means requesting the alternative content /advertisement segments, as they are required as part of the response. See fig 3B and ¶0040.)

wherein the request indicates a requested starting point in the content stream; and 
(In Haritaoglu ¶0034 a user requests playback of a desired video segment on the video player.)


(In Haritaoglu ¶0042 the updated manifest (redirect message) is transmitted to the video player. In ¶0012 the manifest file is for directing a video player to play requested video content in a video stream with advertising or other alternative content which may be desired. ¶0040 the video stream may reflect, for example, enforcement of a logic rule requiring initial viewing of a first advertisement and a midstream viewing of a second advertisement for a first time viewing of the requested video content at the video player. See Fig 3. Since the manifest determines when and what is required to be played in order to play the requested content, for the first time, the manifest must be sent before playback of the content stream.)

Regarding claim 3, the applied art teaches the method of claim 1, wherein the instruction to initiate the content stream at the second point in the content stream causes the initial segment of the advertisement to be output.  
(In Haritaoglu ¶0012 the manifest file is for directing a video player to play requested video content in a video stream with advertising or other alternative content which may be desired. ¶0040 the video stream may reflect, for example, enforcement of a logic rule requiring initial viewing of a first advertisement and a midstream viewing of a second advertisement (second point) for a first time viewing of the requested video content at the video player. See Fig 3.)

Regarding claim 4, the applied art teaches the method of claim 1, wherein the determining that the request for the content stream is the initial request comprises determining that an identifier associated with the request does not exist.  
(In Haritaoglu ¶0031 the system generates a unique manifest file (identifier), as a per-user manifest file, to each video player for each requested video content. In ¶0040 each time the user plays a video, the video player obtains an updated manifest file measuring a status of the video player and the user view experiences. As Haritaoglu’s 

Regarding claim 5, the applied art teaches the method of claim 1, wherein execution of the instruction to initiate the content stream at the second point in the content stream is tracked.  
(In Haritaoglu ¶0031 the system generates a unique manifest file (identifier), as a per-user manifest file, to each video player for each requested video content. In ¶0040 each time the user plays a video, the video player obtains an updated manifest file measuring a status of the video player and the user view experiences. Further Haritaoglu’s system would generate the manifest file (identifier) if it was an initial request, and update the manifest file (identifier) thereafter.  i.e. the system knows/remembers whether certain segments were viewed or not.)

Regarding claim 14, Haritaoglu teaches an apparatus comprising: 
one or more processors; and memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to:

receive, from a device, a request for a content stream, 
(In Haritaoglu ¶0006 a user initiates a request to view desired video content on the video player. After the user has selected a desired video, the video player, in turn, requests that the video content be transmitted.)

wherein the content stream comprises one or more segments of a content item and one or more segments of an advertisement, and 
(In Haritaoglu ¶0015 the method for managing video playback uses a manifest server to communicate with a video player and a content delivery network. The method comprises (a) receiving a request from a video player for playing a video stream comprising requested content; (b) upon receiving the request: (i) communicating with a first content delivery network to obtain a first manifest file containing information for allowing a video player to play the requested content; and (ii) communicating with a second content delivery network to obtain information for allowing a video player to play alternative content and produce a detectable event in connection  (c) modifying the first manifest file to produce a second manifest file unique to the video player having the request, the second manifest file containing information for allowing the video player to play the requested content and the alternative content and produce the detectable event. Since modifying the manifest to include certain alternative content is a required part of the method in response to the request, then requesting the video content also means requesting the alternative content /advertisement segments, as they are required as part of the response. See fig 3B and ¶0040.)

wherein the request indicates a requested starting point in the content stream; and 
(In Haritaoglu ¶0034 a user requests playback of a desired video segment on the video player.)

send, before playback of the content stream and based on determining that the request for the content stream is an initial request for the content stream, to the device, a redirect message comprising an instruction to initiate the content stream at a second point in the content stream that corresponds to an initial segment of the one or more segments of the advertisement, and wherein the second point in the content stream is different than the requested starting point.  
(In Haritaoglu ¶0042 the updated manifest (redirect message) is transmitted to the video player. In ¶0012 the manifest file is for directing a video player to play requested video content in a video stream with advertising or other alternative content which may be desired. ¶0040 the video stream may reflect, for example, enforcement of a logic rule requiring initial viewing of a first advertisement and a midstream viewing of a second advertisement for a first time viewing of the requested video content at the video player. See Fig 3. Since the manifest determines when and what is required to be played in order to play the requested content, for the first time, the manifest must be received before playback of the content stream.)

Regarding claim 15, the applied art teaches the apparatus of claim 14, wherein the content stream further comprises video.  
(In Haritaoglu ¶0006 a user initiates a request to view desired video content on the video player.)


(In Haritaoglu ¶0012 the manifest file directs a video player to play requested video content in a video stream with advertising or other alternative content which may be desired. ¶0040 the video stream may reflect, for example, enforcement of a logic rule requiring initial viewing of a first advertisement and a midstream viewing of a second advertisement for a first time viewing of the requested video content at the video player.)

Regarding claim 18, the applied art teaches the apparatus of claim 14, wherein the processor executable instructions that, when executed by the one or more processors, further cause the apparatus to determine that an identifier associated with the request for the content stream does not exist.  
(In Haritaoglu ¶0031 the system generates a unique manifest file (identifier), as a per-user manifest file, to each video player for each requested video content. In ¶0040 each time the user plays a video, the video player obtains an updated manifest file measuring a status of the video player and the user view experiences. As Haritaoglu’s generated manifest file (identifier) is unique it would not already exist. Further Haritaoglu’s system would generate the manifest file (identifier) if it was an initial request, and update the manifest file (identifier) thereafter.)

Regarding claim 19, the applied art teaches the method apparatus of claim 14, wherein an execution of the instruction to initiate the content stream at the second point in the content stream is tracked.  
(In Haritaoglu ¶0031 the system generates a unique manifest file (identifier), as a per-user manifest file, to each video player for each requested video content. In ¶0040 each time the user plays a video, the video player obtains an updated manifest file measuring a status of the video player and the user view experiences. Further Haritaoglu’s system would generate the manifest file (identifier) if it was an initial request, and update the manifest file (identifier) thereafter.  i.e. the system knows/remembers whether certain segments were viewed or not.)

Claims 2, 7, 8, 9, 10, 11, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haritaoglu et al. (US 2017/0332113) in view of Gould et al. (US 2017/0308681).

Regarding claim 2, applied art teaches the method of claim 1, wherein the redirect message comprises an identifier, wherein the identifier is associated with the request.  
(In Haritaoglu Claim 6 the second manifest file (redirect message) includes a session identifier for identifying a connection between the manifest server and the video player having the request.)

Haritaoglu does not explicitly teach the manifest (redirect message) comprises one or more uniform resource locator (URL) addresses.

However, Gould  teaches the manifest (redirect message) comprises one or more uniform resource locator (URL) addresses.
(In Gould ¶0008 a manifest file includes information such as URLs (universal resource locators) for primary and secondary content elements e.g., video content and advertisements.)

Therefore, it would have  been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the applied art with Gould so that the manifest of the applied art can further include URL addresses as taught by Gould. This modification indicates, using URL’s, one or more network locations where the media content and advertisements may be obtained by the particular client device, as taught by Gould ¶0030, indicating an enhanced storage/retrieval method, allowing the system to keep track of advertisement consumption, as taught by Gould ¶0008.

Regarding claim 7, the applied art teaches the method of claim 1, further comprising: 
receiving, by the device, the redirect message, 
(In Haritaoglu ¶0042 the updated manifest file (redirect message) is transmitted to the video player. Where proxy modules local to video players receive the manifest files.)



However, Haritaoglu in view of Gould teaches wherein the redirect message further comprises a resource location for the initial segment of the one or more segments of the advertisement, and one or more resource locations for the one or more segments of the content item; 
(In Gould ¶0008 a manifest file (redirect message) includes information such as URLs (universal resource locators) for primary and secondary content elements e.g., video content and advertisements.)

retrieving, based on the resource location for the initial segment of the advertisement, the advertisement for output; and retrieving, based on the one or more resource locations for the one or more segments of the content item, the content item for output after the advertisement.
(In Haritaoglu ¶0030 the manifest file contains information for a video player to play the segmented data stream and a playlist providing an address from which the video content may be retrieved. In ¶0040 the system uses enforcement of a logic rule requiring initial viewing of a first advertisement and a midstream viewing of a second advertisement for a first time viewing of the requested video content at the video player.)
(In Gould ¶0008 a manifest file includes information such as URLs (universal resource locators) for primary and secondary content elements e.g., video content and advertisements.)
(The combination teaches the primary and secondary video content is retrieved using the address/URL in the manifest. And further playing the required alternative/advertisement content then playing the primary content.)

Therefore, it would have  been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the applied art with Gould so that the manifest of the applied art can further include URL addresses as taught by Gould. This modification indicates, using URL’s, one or more network locations where the media content and advertisements may be obtained by the particular client device, as taught by Gould ¶0030, 

Regarding claim 8, Haritaoglu teaches a method comprising: 
sending a request for a content stream, 
(In Haritaoglu ¶0006 a user initiates a request to view desired video content on the video player. After the user has selected a desired video, the video player, in turn, requests that the video content be transmitted.)

wherein the content stream comprises one or more segments of a content item and one or more segments of an advertisement, and 
(In Haritaoglu ¶0015 the method for managing video playback uses a manifest server to communicate with a video player and a content delivery network. The method comprises (a) receiving a request from a video player for playing a video stream comprising requested content; (b) upon receiving the request: (i) communicating with a first content delivery network to obtain a first manifest file containing information for allowing a video player to play the requested content; and (ii) communicating with a second content delivery network to obtain information for allowing a video player to play alternative content and produce a detectable event in connection with the alternative content; and (c) modifying the first manifest file to produce a second manifest file unique to the video player having the request, the second manifest file containing information for allowing the video player to play the requested content and the alternative content and produce the detectable event. Since modifying the manifest to include certain alternative content is a required part of the method in response to the request, then requesting the video content also means requesting the alternative content /advertisement segments, as they are required as part of the response. See fig 3B and ¶0040.)

wherein the request indicates a requested starting point in the content stream; 
(In Haritaoglu ¶0034 a user requests playback of a desired video segment on the video player.)

receiving, before playback of the content stream, a redirect message, wherein a start point of the initial segment is different from the requested starting point;
(In Haritaoglu ¶0042 the updated manifest (redirect message) is transmitted to the video player. In ¶0012 the manifest file is for directing a video player to play requested video content in a video stream with advertising or 

Haritaoglu does not explicitly teach the manifest (redirect message) comprises a resource location for an initial segment of the one or more segments of the advertisement, and one or more resource locations for the one or more segments of the content item, retrieving, based on the resource location for the initial segment of the advertisement, the advertisement for output; and retrieving, based on the one or more resource locations for the one or more segments of the content item, the content item for output after the advertisement.  

However, Haritaoglu in view of Gould teaches the manifest (redirect message) comprises a resource location for an initial segment of the one or more segments of the advertisement, and one or more resource locations for the one or more segments of the content item, 
(In Gould ¶0008 a manifest file (redirect message) includes information such as URLs (universal resource locators) for primary and secondary content elements e.g., video content and advertisements.)

retrieving, based on the resource location for the initial segment of the advertisement, the advertisement for output; and retrieving, based on the one or more resource locations for the one or more segments of the content item, the content item for output after the advertisement.  
(In Haritaoglu ¶0030 the manifest file contains information for a video player to play the segmented data stream and a playlist providing an address from which the video content may be retrieved. In ¶0040 the system uses enforcement of a logic rule requiring initial viewing of a first advertisement and a midstream viewing of a second advertisement for a first time viewing of the requested video content at the video player.)
(In Gould ¶0008 a manifest file includes information such as URLs (universal resource locators) for primary and secondary content elements e.g., video content and advertisements.)


Therefore, it would have  been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the applied art with Gould so that the manifest of the applied art can further include URL addresses as taught by Gould. This modification indicates, using URL’s, one or more network locations where the media content and advertisements may be obtained by the particular client device, as taught by Gould ¶0030, indicating an enhanced storage/retrieval method, allowing the system to keep track of advertisement consumption, as taught by Gould ¶0008.

Regarding claim 9, applied art teaches the method of claim 8, wherein the content stream comprises video.  
(In Haritaoglu ¶0006 a user initiates a request to view desired video content on the video player.)

Regarding claim 10, applied art teaches the method of claim 8, wherein the resource location for the initial segment of the advertisement comprises a uniform resource locator (URL) address, and wherein the one or more resource locations for the one or more segments of the content item comprise one or more URL addresses.  
(In Gould ¶0008 a manifest file includes information such as URLs (universal resource locators) for primary and secondary content elements e.g., video content and advertisements.)

Regarding claim 11, applied art teaches the method of claim 8, further comprising receiving, based on a determination that an identifier associated with the request for the content stream does not exist, an identifier that indicates that the request for the content stream is an initial request.  
(In Haritaoglu ¶0031 the system generates a unique manifest file (identifier), as a per-user manifest file, to each video player for each requested video content. In ¶0040 each time the user plays a video, the video player obtains an updated manifest file measuring a status of the video player and the user view experiences. As Haritaoglu’s generated manifest file (identifier) is unique it would not already exist. Further Haritaoglu’s system would generate the manifest file (identifier) if it was an initial request, and update the manifest file (identifier) thereafter.)

Regarding claim 12, applied art teaches the method of claim 8, wherein the redirect message comprises information for tracking consumption of the initial segment, the one or more segments of the content item, or both.  
(In Haritaoglu ¶0031 the system generates a unique manifest file (identifier), as a per-user manifest file, to each video player for each requested video content. In ¶0040 each time the user plays a video, the video player obtains an updated manifest file measuring a status of the video player and the user view experiences. Further Haritaoglu’s system would generate the manifest file (identifier) if it was an initial request, and update the manifest file (identifier) thereafter.  i.e. the system knows/remembers whether certain segments were viewed or not.)

Regarding claim 16, applied art teaches the apparatus of claim 14, wherein the redirect message comprises an identifier, wherein the identifier is associated with the request.  
(In Haritaoglu Claim 6 the second manifest file (redirect message) includes a session identifier for identifying a connection between the manifest server and the video player having the request.)

Haritaoglu does not explicitly teach wherein the manifest (redirect message) comprises one or more uniform resource locator (URL) addresses.  

However, Gould  teaches the manifest (redirect message) comprises one or more uniform resource locator (URL) addresses.
(In Gould ¶0008 a manifest file includes information such as URLs (universal resource locators) for primary and secondary content elements e.g., video content and advertisements.)

Therefore, it would have  been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the applied art with Gould so that the manifest of the applied art can further include URL addresses as taught by Gould. This modification indicates, using URL’s, one or more network locations where .

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haritaoglu et al. (US 2017/0332113) in view of Gould et al. (US 2017/0308681) in view of Ahanger et al. (US 2009/0007172).

Regarding claim 6, the applied art teaches the method of claim 1.

The combination of applied art does not teach wherein the content item and the advertisement are associated by a genre.

However, Ahanger teaches wherein the content item and the advertisement are associated by a genre. 
(Ahanger ¶0156-¶0160; teaches pre-roll ads associated with a playback item, further including context positioning an ad to be placed adjacent, next to, near or in a position relative to a video clip, such as a video clip of the same or similar genre, type or category as the ad.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Ahanger, so that the required advertisements displayed within Haritaoglu’s requested content, can placed using context positioning as taught by Ahanger. This modification would allow an ad to be placed according to a similar genre or category type, as taught by Ahanger ¶0160, further providing a relatable advertising experience for the viewer.

Regarding claim 13, the applied art teaches the method of claim 8.

The combination of applied art does not teach wherein the content item and the advertisement are associated by a genre.

However, Ahanger teaches wherein the content item and the advertisement are associated by a genre. 
(Ahanger ¶0156-¶0160; teaches pre-roll ads associated with a playback item, further including context positioning an ad to be placed adjacent, next to, near or in a position relative to a video clip, such as a video clip of the same or similar genre, type or category as the ad.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Ahanger, so that the required advertisements displayed within Haritaoglu’s requested content, can placed using context positioning as taught by Ahanger. This modification would allow an ad to be placed according to a similar genre or category type, as taught by Ahanger ¶0160, further providing a relatable advertising experience for the viewer.

Regarding claim 20, the applied art teaches the apparatus of claim 14.

The combination of applied art does not teach wherein the content item and the advertisement are associated by a genre.

However, Ahanger teaches wherein the content item and the advertisement are associated by a genre. 
(Ahanger ¶0156-¶0160; teaches pre-roll ads associated with a playback item, further including context positioning an ad to be placed adjacent, next to, near or in a position relative to a video clip, such as a video clip of the same or similar genre, type or category as the ad.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Ahanger, so that the required advertisements displayed within Haritaoglu’s requested content, can placed using context positioning as taught by Ahanger. This modification would allow an ad to be placed according to a similar genre or category type, as taught by Ahanger ¶0160, further providing a relatable advertising experience for the viewer.

Response to Amendments/Arguments
Applicant:  103 
Examiner: Applicant’s arguments with respect to claims 1, 8, 14 have been considered but are moot because the new ground of rejection consider the combination of art or rationales used in the current rejection.
Claims 1, 14 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Haritaoglu et al. (US 2017/0332113).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haritaoglu et al. (US 2017/0332113) in view of Gould et al. (US 2017/0308681).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRIKA PETERSON/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426